OFFICE        OF   THE   ATTORNEY    GENERAL   OF TEXAS

                            AUSTIN


                                           ILay10, 1939
                                                          1

Hon. Jay Sar;Levey
iisaistaatCriminal District Attorney
bxar county
%,I,ilitG3%0, TCXBS


Dear   Sir:




drives his own truak ia
.c,rm.
iFos.jay Saz Levey, Hay 10, 1939, Page 2

          Section 1 (g) of artiol.666S7a of Ver-
non's kmotated Civil Statutes, reads as follows:

          "(g) Chauffmr.      Any peraan who
     operates a motor VOhiole for any'pm-
     pose, whole or part ti.m, as an emplom,
     serYantl a g e nt, carind6pen4emt eontraot-
     or, whet&c paid ia &alary or aommiaslon;
     an4 wery person who operates a motor Ye-
     hiole while auoh rehlale i8 in use ior
     h.ireor JaaM."
Hon. Jay Sam Levey, PTay10, 1939, Page 3

held that a person who owns md operates a bot-
tling plant, who owns hls own truck registered
for 8,000 pounds under the registration law, and
who drives and operate8 his truak in making de-
llveriea ia not *an employee, servant, agent or
independent oontraotor*, and, therefore, doea
not corn within the first part of the deflnftion
applied to a *ohauWeura in paragraph (g) of
seotlan 1 or article 6687a, Revised Civil Stat-
wtea, and doss not same within the last part of
tb     4ei2nitiaa      beoarpe   hiHag   er   Irsaw    ia dnt, in-
m,lnt6e6hyZcwfors,the ~lai~~tm~t&reU~
                    -~u6tQlS&

              In that 8aw8 th8 4uotla&laa             b&woe&
amenuheownsh~mbuaLueuanddri~e8~~                                .
awntTudk8in     puTm-u-*aaaal-~,
~SeTmmt i ~agsnt OT tnaam        *tTae~.w~
alea~ly ~ia&edod    dth a-Slim        md do$$n&
tion&   'II.,
            oalf&aoT the hazi&$ng .&a~%haliops&&m
as authadty    %a the prowat kmtanae,          ~:.:

            xt %a our .hTtheT eplnian that the
grma    of 6 tldnaoTmtea     pJ.uabine aoapalylmhmh
Qparaty    UVM     tstrakr,a0 dT%YeB on. of us
mm traahr, I* net a *uhauaweti4eT         attire
w37a* mpn,, uhoe oh* %a mitbrqt eaplsaye0,'~aar-
Yant, agent al? au l,Mqand6c-*tra0taT*       md;
thaTefaT0, *t 11 not aeoeuaTy    foT Bltr.to obtaa
a ahauffeur*s UaarH;
Hon. Jay Sem Levey, May 10, 1939, Page 4
Hon. Jay Ssm Levey, May 10, 1939, Page 5


the inquiries in your letter, we are

                         Yours very truly
                      ATl'OIUlEY
                               G-          OF TEXAS